







Scott Simmons
Senior Vice President, Human Resources
corplogoa03.jpg [corplogoa03.jpg]
4370 Old Dixie Road
Hapeville, GA 30354


March 21, 2017




Via Email rbell@forwardair.com
Rodney L. Bell




Dear Rodney:
You have advised us of your decision to retire from Forward Air Corporation and
all of its affiliates and subsidiaries (collectively the “Company”) effective
March 17, 2017 (the “Retirement Date”). This letter, together with the
agreements attached hereto as Appendix A and Appendix B when signed by you will
constitute the full agreement between you and the Company on the terms of your
retirement from employment (referred to herein as the “Retirement and Release
Agreement” or the “Agreement”). By entering into this Agreement, neither you nor
the Company makes any admission of any failing or wrongdoing. Rather, the
parties have merely agreed to resolve amicably any existing or potential
disputes arising out of your employment with the Company, provide for a smooth
transition both for yourself and the Company and provide for your retirement
therefrom.
1.
Payment of Accrued Wages, Vested Benefits, COBRA, and Amounts Otherwise Required
by Law. You and the Company acknowledge that all of your work and employment
with the Company ends on the Retirement Date and that, regardless of whether you
sign this Agreement:



a.
The Company shall pay your regular wages, less all applicable withholding and
payroll taxes, for all hours worked through the Retirement Date, and this amount
shall be paid no later than the first scheduled pay day following the Retirement
Date.



b.
You shall be eligible for all fringe benefits in which you participated through
the Retirement Date, and as otherwise provided pursuant to the terms of any
applicable benefit plans. Your rights and interests in any equity awards granted
to you by the Company will be controlled by the terms of the applicable equity
plan and award agreement governing said awards. Accordingly, any stock options
that are exercisable by you on the Retirement Date may be exercised for a period
of 90 days from the Retirement Date. Any options not exercised during the
afore-described 90-day period will be canceled and forfeited. Any shares of
restricted stock awarded to you that are not vested on the Retirement Date will
be immediately forfeited by you and transferred to the Company for no
consideration. Your rights and interests in any unvested Performance Shares will
be immediately forfeited on the Retirement Date and any awards of unvested
Performance Shares will be canceled on the Retirement Date.



c.
You shall receive notice of your right to elect continued coverage under the
Company’s group health care plan in accordance with the provisions of the
Consolidated Omnibus Budget and






--------------------------------------------------------------------------------





Reconciliation Act (“COBRA”), provided that you have coverage under such group
health plan.


d.
The Company shall pay you any amounts otherwise required by law, less any
applicable withholding and payroll taxes, no later than the first scheduled pay
day following the Retirement Date.



e.
You hereby acknowledge and agree that you have delivered to the Company requests
for any and all expenses incurred by you for which you believe you are entitled
to reimbursement by the Company, and you hereby agree and acknowledge that you
will not be entitled to reimbursement by the Company for any other expenses you
incur or have incurred. Provided however, the Company, in its sole discretion,
may reimburse you for any other usual and customary Company business expenses
that are submitted for reimbursement in writing, with all necessary and
supporting documentation, within 30 days of the Retirement Date.



2.
Severance and Consideration. In addition to the amounts the Company shall pay
you under Section 1 of this Agreement, as consideration for this Agreement, you
will be entitled to the following items:



a.
An amount equal to your annual base salary of $367,110 determined as of the
Retirement Date (the “Severance Payment”). The Severance Payment shall be paid
in a single lump sum payment. The Severance Payment shall be made no more than
60 days after the Retirement Date, provided applicable conditions of Section 5
below have been satisfied.



b.
Your pro-rata annual incentive for the 2017 fiscal year in the amount of $68,830
(the Pro-rata Annual Incentive”). The Pro-rata Annual Incentive shall be paid in
a single lump sum payment and shall be made no more than 60 days after the
Retirement Date, provided applicable conditions of Section 5 below have been
satisfied.



c.
As of the Retirement Date, you shall no longer be eligible to participate in the
Company’s group health and dental plans as an active employee participant and
your Retirement Date shall be considered a “qualifying event” for purposes of
triggering your right to continue your group health and dental insurance
pursuant to federal law. Subject to Section 5, you will be provided a lump sum
payment of $16,300 (the “Healthcare Assistance Payment”) to assist with your
premiums for continuation coverage under COBRA for you and your eligible
dependents. The Healthcare Assistance Payment shall be made no more than 60 days
after the Retirement Date, provided applicable conditions of Section 5 below
have been satisfied.



d.
Subject to Section 5, for a period of one year measured from the Retirement
Date, the Company shall provide outplacement services to you not to exceed
$20,000 in value through an outplacement service provider reasonably selected by
the Company.



3.
Termination of Benefits. Except as stated in this Agreement, all other benefits,
bonuses, and compensation end on the Retirement Date. However, this Agreement
does not affect any existing vested rights that you may have in the Company’s
401(k) plan. Benefits provided under this Agreement are intended to be exempt
from, or comply with, Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), which is the law that regulates severance pay. This
Agreement shall be construed, administered, and governed in a manner that
affects such intent, and the Company shall not take any action that would be
inconsistent with such intent. Without






--------------------------------------------------------------------------------





limiting the foregoing, the payments and benefits provided under this Agreement
may not be deferred, accelerated, extended, paid out, or modified in a manner
that would result in a the imposition of additional tax under Code Section 409A.
Although the Company shall use its best efforts to avoid the imposition of
taxation, interest, and penalties under Code Section 409A, the tax treatment of
the benefits provided under this Agreement is not warranted or guaranteed. As
required by Code Section 409A and the regulatory and other guidance promulgated
thereunder, all reimbursements provided in this Agreement shall be made such
that the amount eligible for reimbursement during a calendar year will not
affect the expenses eligible for reimbursement in another calendar year; and any
reimbursement shall be paid to you no later than the last day of the calendar
year following the calendar year in which the expense was incurred; and your
right to reimbursements under this Agreement shall not be subject to liquidation
or exchange for another benefit. Neither the Company nor its affiliates nor its
or their directors, officers, employees, or advisers shall be held liable for
any taxes, interest, penalties, or other monetary amounts owed by you or any
other taxpayer as a result of this Agreement.


4.
Return of Property. You agree to return immediately all Company property of any
kind, including, without limitation, keys, documents, computer software and
hardware, discs and media, and policy and procedures manuals.



5.
General Release and Restrictive Covenants Agreement Required. Any and all
amounts payable and benefits or additional rights provided pursuant to this
Agreement other than the accrued obligations described in Section 1 shall only
be payable if the following conditions are satisfied:



a.
within sixty (60) days following the Retirement Date, you timely deliver to the
Company and do not revoke the general waiver and release of claims in favor of
the Company and related parties (“Company Parties”) in substantially the form
attached hereto as Appendix A, and the revocation period related to such general
waiver and release has expired; and



b.
within sixty (60) days following the Retirement Date, you timely deliver to the
Company a signed Restrictive Covenants Agreement in substantially the form
attached hereto as Appendix B.



6.
Recoupment Policy. The payments and benefits provided under this Agreement shall
be subject to recovery under the Company’s existing Recoupment Policy and you
hereby expressly agree to be subject to the Recoupment Policy notwithstanding
your termination of employment; provided that the Recoupment Policy shall be
applied to you in the same manner as it is applied to the senior executives of
the Company including the compensation subject to such recoupment.



7.
No Reinstatement Entitlement. You understand and agree that this Agreement
contemplates and memorializes an unequivocal, complete, and final dissolution of
your employment relationship with the Company, and that, therefore, you have no
automatic right to be reinstated to employment with or rehired by the Company,
and that in the future, the Company and its affiliated and related entities and
their successors and assigns shall have no obligation to consider you for
employment, although it may voluntarily choose to do so.



8.
Recoupment Upon Breach. When permitted by applicable law, you agree that in the
event that you breach any of your obligations under this Agreement, the Company
is entitled to stop any of the payments or other consideration to be provided to
you pursuant to this Agreement and to recover any payments or other
consideration already paid you. This includes, when allowed by applicable






--------------------------------------------------------------------------------





law the value of other benefits already paid to you pursuant to this Agreement
prior to your proceeding with any Claim (as defined in the General Release and
Waiver) in court against any of the Released Parties (as defined in the General
Release and Waiver). You further agree that in the event of a breach by you, the
Company shall be entitled to obtain any and all other relief provided by law or
equity including the payment of its attorneys’ fees and costs.


9.
No Admission of Wrongdoing. It is agreed that neither you nor the Company, nor
any of its officers, directors, or employees, make any admission of any failing
or wrongdoing or violation of any local, state, or federal law by entering into
this Agreement, and that the parties have entered into this Agreement simply to
resolve your employment relationship in an amicable manner and to assist you as
you transition to retirement. While considering this Agreement and at all times
thereafter, both parties agree to act in a professional manner.



Nothing in this Agreement restricts or prohibits you from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the "Regulators"), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. You do not need the prior authorization of the
Company to engage in such communications with the Regulators, respond to such
inquiries from the Regulators, provide confidential information or documents to
the Regulators, or make any such reports or disclosures to the Regulators.
Moreover, you are not required to notify the Company that you have engaged in
such communications with the Regulators.


10.
Cooperation/Consulting. You and the Company agree that certain matters in which
you have been involved during your employment may necessitate your cooperation
with the Company in the future. You agree, upon reasonable notice, to advise and
assist the Company and its counsel in preparing such operational, financial, and
other reports, or other filings and documents, as the Company may reasonably
request, and otherwise cooperate with the Company and its affiliates with any
request for information. You also agree to assist the Company and its counsel in
prosecuting or defending against any litigation, complaints, or claims against
or involving the Company or its affiliates. The Company shall pay your necessary
travel costs and expenses in the event it requires you to assist it under this
Section. In addition, subject to your availability and negotiation of a
consulting agreement on terms acceptable to both you and the Company, you agree
to provide from time to time as may be reasonably requested by the Chief
Executive Officer (with approval of the Company’s Lead Independent Director)
consulting services to the Company on a project basis.



11.
Entire Agreement. You acknowledge and agree that this Agreement together with
the General Release and Waiver attached hereto as Appendix A and the Restrictive
Covenants Agreement attached hereto as Appendix B set forth the entire
understanding between the parties concerning the matters discussed herein, that
no promise or inducement has been offered to you to enter into this Agreement
except as expressly set forth herein, that the provisions of this Agreement are
severable such that if any part of the Agreement is found to be unenforceable,
the other parts shall remain fully valid and enforceable, and that a court is
authorized to amend the relevant provisions of the Agreement to carry out the
intent of the parties to the extent legally permissible. Any employment security
agreement or change in control agreement, employment agreement, severance
agreement or other agreement, policy, or practice relating to severance benefits
or monies to be






--------------------------------------------------------------------------------





paid to you upon your termination from employment with the Company is expressly
rendered null and void by this Agreement.


Sincerely,
/s/ Scott Simmons
Scott Simmons
Senior Vice President, Human Resources


I have read all of the foregoing, understand the foregoing, and agree to all of
the provisions contained in this Agreement.
Agreed to this 24th day of March, 2017.


/s/ Rodney L. Bell                
Rodney L. Bell









--------------------------------------------------------------------------------





APPENDIX A
GENERAL RELEASE AND WAIVER
1. I, Rodney L. Bell, in consideration of and subject to the performance by
Forward Air Corporation (together with its affiliates and subsidiaries, the
“Company Parties”), of its obligations under that certain Letter Agreement
between me and Forward Air Corporation dated March 21, 2017 (the “Letter
Agreement”), do hereby release and forever discharge as of the date hereof the
Company Parties and their respective affiliates, subsidiaries and direct or
indirect parent entities and all present, former and future shareholders,
directors, officers, agents, representatives, employees, successors and assigns
of the Company and/or its respective affiliates, subsidiaries and direct or
indirect parent entities (collectively, the “Released Parties”) to the extent
provided below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Letter Agreement.
2. I understand that any payments or benefits paid or granted to me under
Section 2 of the Letter Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive certain of the
payments and benefits specified in the Letter Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
Affiliates.
3. Except as provided in paragraphs 4, 5, and 11 below and except for the
provisions of the Letter Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from (including by way of my retirement), the
Company Parties, including, but not limited to (all of the following
collectively referred to herein as the “Claims”):
(a) any and all claims that in any way result from, or relate to, my hire,
employment with or separation from employment with the Company Parties, whether
pursuant to federal, state or local law, statute, regulation, ordinance,
executive order or common law including, but not limited to, wrongful discharge
of employment, constructive discharge from employment, termination in violation
of public policy, discrimination, harassment, retaliation, breach of contract,
both express and implied, breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, unfair business practices, defamation, libel, slander, negligence,
personal injury, assault, battery, invasion of privacy, false imprisonment, and
conversion, including costs and attorneys’ fees;
(b) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act, and any other
statute that pertains or relates to, or otherwise touches upon, the employment
relationship between the Company Parties and me.
 
4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release and does not extend to
any claims that, by statute, may not be waived. I acknowledge and agree that my
separation from employment with the Company Parties in compliance with the terms
of the Letter Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving





--------------------------------------------------------------------------------





and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding. Additionally, I
am not waiving (i) any right to the accrued obligations or any severance
benefits to which I am entitled under the Letter Agreement, (ii) any claim
relating to directors’ and officers’ liability insurance coverage or any right
of indemnification under the Company’s organizational documents or otherwise,
(iii) my rights as an equity or security holder in the Company or its
Affiliates, (iv) my rights under any equity awards that survive termination of
employment; or (v) my rights under any retirement plan that is “qualified” under
Section 401(a) of the Internal Revenue Code of 1986.
6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver I would not be entitled to any of
the payments described in Section 2 of the Letter Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.
7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
8. I agree that this General Release and the Letter Agreement are confidential
and agree not to disclose any information regarding the terms of this General
Release or the Letter Agreement, except to my immediate family and any tax,
legal or other counsel that I have consulted regarding the meaning or effect
hereof or to a successor employer respecting the terms of any restrictive
covenants to which I may be subject, or as required by law, and I will instruct
each of the foregoing not to further disclose the same to anyone.
9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
securities regulatory organization or any governmental entity.
10. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 3 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it. I represent and warrant that I have never suffered
an on the job or occupational injury or incurred any leave, wage or overtime
claims, whether pursuant to the Fair Labor Standards Act, Family Medical Leave
Act, or otherwise, during my employment, or in the alternative that any such
claims have been resolved to my complete satisfaction, and as such, no such
claims by me or on my behalf exist as of the date of this General Release.
11. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Letter Agreement after the date hereof.
12. The Parties understand and acknowledge that this General Release constitutes
a compromise and settlement of actual or potential disputed claims. No action
taken by the Parties hereto, or either of them, either previously or in
connection with this General Release shall be deemed or construed to be:
(a)    an admission of the truth or falsity of any claims made or any potential
claims; or
(b)    an acknowledgment or admission by either Party of any fault or liability
whatsoever to the other Party or to any third party.
13. I waive any claim to reinstatement or re-employment with the Released
Parties and agree not to bring any claim based upon the failure or refusal of
the Released Parties to employ me hereafter. If I seek employment or





--------------------------------------------------------------------------------





become employed with the Released Parties (knowingly or unknowingly), this
General Release shall conclusively be deemed the sole and exclusive reason for
denying such application for employment with the Released Parties and/or the
basis for my discharge if hired.
14. In entering into this General Release, neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this General Release.
15. The language in all parts of this General Release will be construed, in all
cases, according to its fair meaning, and not for or against either Party
hereto. The Parties acknowledge that each Party and its counsel have reviewed
and revised this General Release and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this General Release. The captions of
the Paragraphs of this General Release are for convenience of reference only and
in no way define, limit or affect the scope or substance of any Paragraph of
this General Release.
16. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
17. BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(a) I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I
AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;
(b) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
(c) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;
(d) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;
(e) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;
(f) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(g) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
 
SIGNED:
 /s/ Rodney L. Bell
 
DATED:
 3/24/17
 
      Rodney L. Bell
 
 
 














--------------------------------------------------------------------------------





RESTRICTIVE COVENANTS AGREEMENT
This RESTRICTIVE COVENANTS AGREEMENT (this "Agreement" or this “Restrictive
Covenants Agreement”) is entered into as of March 24, 2017, between Forward Air
Corporation (the "Company") and Rodney L. Bell (the "Executive") (jointly the
“Parties”) pursuant to which the Executive accepts the benefits provided by that
certain Letter Agreement dated March 21, 2017 by and between the Company and
Executive (the “Letter Agreement”).
REASONS FOR THIS AGREEMENT: During Executive's relationship with the Company,
Executive has learned and has had access to, important proprietary information
related to the operations and business of Forward Air Corporation and its
subsidiaries and affiliates (collectively, the "Company's Business"). Executive
acknowledges that the proprietary customer, operations, financial, and business
information that has been or will be learned or accessible has been and will be
developed through the Company's expenditure of substantial effort, time and
money; and together with relationships developed with customers and employees,
could be used to compete unfairly with the Company. The Company's ability to
sell its products and services on a competitive basis depends, in part, on its
proprietary information and customer relationships, and the Company would not
share this information, provide training or promote Executive's relationship
with customers if the Company believed that it would be used in competition with
the Company, which non-disclosure would cause Executive's performance and
opportunities to suffer. Further, the value of the Company to any potential
buyer will be based in part upon the restrictive covenants and commitments
contained herein.
In consideration of the benefits provided by Section 2 of the Letter Agreement,
the receipt and sufficiency of which are acknowledged, the Company and Executive
agree:
1. DEFINITIONS: For this Restricted Covenants Agreement, the following terms
shall have the meaning specified below:
(a) PERSON: Any individual, corporation, limited liability company, partnership,
joint venture, association, unincorporated organization or other entity.
(b) RETIRMENT DATE: March 17, 2017.
(c) CUSTOMERS: All customers of the Company who did business with the Company
during the one year period immediately prior to the Executive's Retirement Date.
(d) CONFIDENTIAL INFORMATION: “Confidential information” as defined herein shall
exclude company trade secrets and is defined as such other information not
rising to the level of a trade secret, relating to the Company's customers,
operation, finances, and business that derives value, actual or potential, from
not being generally known to other Persons, including, but not limited to,
technical or non-technical data, formulas, patterns, compilations (including
compilations of customer information), programs (including fulfillment and
marketing programs), devices, methods (including fulfillment methods),
techniques, processes, financial data (including sales forecasts), or lists of
actual or potential customers or suppliers (including identifying information
about those customers), whether or not reduced to writing. Confidential
Information includes information disclosed to the Company by third parties that
the Company is obligated to maintain as confidential. Confidential Information
does not include information that: (i) was generally known to the relevant
public at the time of disclosure; (ii) was lawfully received by Executive from a
third party; (iii) was known to Executive prior to receipt from the Company; or
(iv) was independently developed by Executive or independent third parties; in
each of the foregoing circumstances, this exception applies only if such public
knowledge or possession by an independent third party was without breach by
Executive or any third party of any obligation of confidentiality or non-use,
including but not limited to the obligations and restrictions set forth in this
Agreement.
(e) TERRITORY: the term "Territory" as used in this Restrictive Covenants
Agreement means the continental United States, Mexico and Canada. Executive
acknowledges and agrees that the direct and indirect scope of Executive’s duties
and responsibilities and the breadth of the geography impacted by the
Confidential Information to which the Executive may be exposed during
Executive’s employment with the Company are throughout the Territory.
(f) COMPETING BUSINESS: any Person (other than the Company) providing or
offering goods or services identical to or reasonably substitutable for the
Company's Business.
2. TRADE SECRETS AND CONFIDENTIAL INFORMATION: Executive shall not use or
disclose the Company’s trade secrets during or after employment. Executive shall
not use or disclose Confidential Information following the termination of
employment for any reason, except in connection with his duties performed in
accordance with his employment or except with the prior written consent of the
Chairman of the Board of the Company; provided, however, Executive may make
disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event Executive will
promptly notify the Company of such order or subpoena to provide the Company an
opportunity to protect its interests.





--------------------------------------------------------------------------------





3. RETURN OF PROPERTY AND MATERIALS: On the Retirement Date or for any reason or
at any time at the Company's request, Executive will deliver promptly to the
Company all of the Company’s property, including without limitation all
materials, documents, plans, records, notes, or other papers and any copies,
summaries or excerpts of any kind, and computerized or electronic media in any
format whatsoever, and any Company access keys or key cards, identification or
credit cards, computer or electronic hardware or software, in Executive's
possession or control relating in any way to the Company's Business, which at
all times shall be the property of the Company.
4. NON-SOLICITATION OF EMPLOYEES: During a period of 12 months following his
Retirement Date (the “Restricted Period”), Executive will not either on his own
behalf or on behalf of any third party, except on behalf of the Company,
directly or indirectly, solicit or induce or in any manner attempt to solicit or
induce, any person employed by the Company to leave such employment, whether or
not such employment is pursuant to a written contract with the Company or at
will.
5. NON-SOLICITATION OF CUSTOMERS: During the Restricted Period, Executive will
not either on his own behalf or on behalf of any third party, except on behalf
of the Company, directly or indirectly, solicit Customers for the purpose of
providing or offering products or services identical to or reasonably
substitutable for the Company's Business.
6. NON-COMPETITION: During the Restricted Period, Executive will not, within the
Territory, be employed or engaged by a Competing Business to provide services
similar to those that Executive provided to the Company, or directly or
indirectly, own, manage, operate, join, control, finance or participate in the
ownership, management, operation, control, or financing of, or be connected as a
proprietor, partner, stockholder, officer, director, principal, agent,
representative, joint venturer, investor, lender, consultant or otherwise with,
or use or permit his name to be used in connection with a Competing Business.
7. DISPARAGEMENT: Executive shall not at any time make false, misleading or
disparaging statements about the Company or any subsidiary of the Company,
including its products, management, employees, and customers. “Disparaging”
statements are those that impugn the character, honesty, integrity, morality,
business acumen, or abilities of the individual or entity being disparaged.
8. OWNERSHIP OF CONFIDENTIAL INFORMATION: The Executive hereby agrees that any
and all improvements, inventions, discoveries, formulas, processes, methods,
know-how, confidential data, trade secrets and other proprietary information
(collectively "Work Product") within the scope of any business of the Company or
any affiliate which the Executive may have conceived or made during his
employment with the Company shall be and are the sole and exclusive property of
the Company, and that the Executive shall, wherever requested to do so by the
Company, at its expense, execute and sign any and all applications, assignments
or other instruments and do all other things which the Company may deem
necessary or appropriate (i) in order to apply for, obtain, maintain, enforce or
defend letters patent of the United States or any foreign country for any Work
Product, or (ii) in order to assign, transfer, convey or otherwise make
available to the Company the sole and exclusive right, title and interest in and
to any Work Product.
9. NO WAIVER: The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
10. INJUNCTIVE RELIEF: Executive understands that, in the event of a breach or
threatened breach of this Agreement by Executive, the Company may suffer
irreparable harm and will therefore be entitled to injunctive relief, without
prior notice to Executive and without the posting of a bond or other guarantee,
to enforce this Agreement. This provision is not a waiver of any other rights
which the Company may have under this Agreement, including the right to recover
attorneys’ fees and costs to cover the expenses it incurs in seeking to enforce
this Agreement, as well as to any other remedies available to it, including
money damages.
11. CONSTRUCTION: The Parties agree that the covenants set forth herein are
reasonable with respect to their duration, geographical area and scope. If any
provision of this Agreement is deemed or held to be illegal, invalid, or
unenforceable under present or future laws effective during the Term hereof,
this Agreement shall be considered divisible and inoperative as to such
provision to the extent it is deemed to be illegal, invalid or unenforceable,
and in all other respects this Agreement shall remain in full force and effect;
provided, however, that if any provision of this Agreement is deemed or held to
be illegal, invalid or unenforceable there shall be added hereto automatically a
provision as similar as possible to such illegal, invalid or unenforceable
provision as shall be legal, valid or enforceable; and provided further that if
any provision of this Agreement is deemed or held to be illegal, invalid or
unenforceable by any judicial body of competent jurisdiction, it shall have the
power to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any illegal, invalid or unenforceable
term or provision with





--------------------------------------------------------------------------------





a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the illegal, invalid or unenforceable term or
provision. Further, should any provision contained in this Agreement ever be
reformed or rewritten by any judicial body of competent jurisdiction, such
provision as so reformed or rewritten shall be binding upon the Executive and
the Company.
(a)    Executive agrees and acknowledges that the restrictions contained in this
Agreement do not preclude Executive from earning a livelihood, nor do they
unreasonably impose limitations on Executive’s ability to earn a living.
Executive agrees and acknowledges that the potential harm to the Company, and
any of its subsidiaries and affiliates, of the non-enforcement of the provisions
of this Agreement outweighs any potential harm to Executive of their enforcement
by injunction or otherwise. Executive expressly acknowledges and agrees that
each and every restraint imposed by the provisions of this Agreement is
reasonable with respect to subject matter, activity restraints, time period and
geographical area.
(b)    In the event of a breach or violation by Executive of any of the
provisions of this Agreement, the time period for the respective restrictive
covenant breached or violated shall be tolled until such breach or violation has
been duly cured.
(c)    The language in all parts of this Agreement will be construed, in all
cases, according to its fair meaning, and not for or against either Party
hereto. The Parties acknowledge that each Party and its counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this Agreement.
(d)    The captions of the Paragraphs of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any Paragraph of this Agreement.
12. FORUM SELECTION AND CHOICE OF LAW: This Agreement shall be interpreted,
construed and governed by and under the laws of the State of Tennessee. Each
party irrevocably (i) consents to the exclusive jurisdiction and venue of the
courts of Greene County, State of Tennessee and federal courts in the Eastern
District of Tennessee, in any and all actions arising under or relating to this
Agreement, and (ii) waives any jurisdictional defenses (including personal
jurisdiction and venue) to any such action. .
IN WITNESS WHEREOF, the Company and the Executive have executed this Restrictive
Covenants Agreement as of the date first written above.


 
FORWARD AIR CORPORTATION
/s/ Rodney L. Bell
By:/s/ Michael L. Hance
RODNEY L. BELL
Its:SVP & CLO



    





